J-A17014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ROBERT J. KEARNS

                            Appellant              No. 2480 EDA 2013


              Appeal from the Judgment of Sentence July 31, 2013
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0000829-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY OTT, J.:                         FILED NOVEMBER 13, 2015

       Robert J. Kearns appeals from the judgment of sentence imposed on

July 31, 2013, in the Court of Common Pleas of Northampton County. On

January 11, 2013, a jury convicted Kearns and his co-defendant, Patrick

Joseph McLaine,1 of theft by failure to make required disposition of funds

received.2 As will be discussed below, the court ultimately sentenced Kearns

____________________________________________


1
   McLaine has also filed an appeal at Docket No. 2600 EDA 2013, raising
substantially similar claims. The Commonwealth has filed cross-appeals with
respect to Kearns and McLaine at Docket Nos. 1682 EDA 2013 and 1685 EDA
2013, respectively. On April 2, 2015, the Commonwealth filed an application
for consolidation of all four companion cases. By per curiam order entered
on April 21, 2015, this Court denied the Commonwealth’s application for
consolidation, but directed that the appeals be listed consecutively.
2
    18 Pa.C.S. § 3927.
J-A17014-15


to a term of six to 12 months’ incarceration, 12 months’ probation, a fine of

$2,500.00, and restitution in the amount of $832,460.00.         On appeal,

Kearns raises numerous issues, concerning the legality of his sentence, the

sufficiency of the evidence, the weight of the evidence, the admissibility of

certain evidence, and prosecutorial misconduct. After a thorough review of

the submissions by the parties, the certified record, and relevant law, we

affirm the conviction, but are constrained to vacate the sentence and

remand for resentencing.

       The facts and procedural history are as follows.3 Kearns and McLaine

were the two principals of a company known as Municipal Energy Managers,

Inc. (“MEM”). On July 2, 2007, Kearns and McLaine entered into a written

contract with the Township of Bethlehem, a municipality in Northampton

County (“Bethlehem Township”). The contract provided MEM would act as

an agent for Bethlehem Township to facilitate the purchase of township

street lights from the public utility company, Pennsylvania Power and Light

(“PPL”).4 Kearns and McLaine drafted the contract and determined the total

cost to do all work necessary for Bethlehem Township to purchase the street

____________________________________________


3
  The trial court set forth a detailed and thorough factual and procedural
history in its Pa.R.A.P. 1925(a) opinion. See Trial Court Opinion, 6/2/2014,
at 1-31. We will refer back to the court’s recitation in our analysis.
4
   The purpose was to save the township money by accessing a lower utility
rate for municipal-owned streetlights.




                                           -2-
J-A17014-15


lights from PPL. A price of $1,001,230.00 was to be used to pay any and all

costs of the purchase including, but not limited to, paying PPL for the

transfer of the street lights.        The contract provided performance was to

occur within a period of 12 to 18 months, ending anywhere between July 2,

2008 and January 2, 2009, and was considered completed when ownership

of the street lights was transferred from PPL to the township. Additionally,

the contract stated the township would be receiving the lower utility rate by

January of 2009.        For its services, MEM was to receive a five percent

commission of $50,060.00.

       To begin performance, MEM requested Bethlehem Township pay them

$832,460.00. On July 3, 2007, Kearns and McLaine received a check in the

requested amount. On July 5, 2007, the check was deposited into a general

corporate bank account in the name of MEM, which Kearns and McLaine

jointly controlled.5

       In October 2007, Kearns and McLaine wrote checks from the MEM

general corporate account to themselves. Specifically, on October 1, 2007,

a check was made payable to Kearns for the amount of $366,600.00. That

same day, a check was issued to McLaine in the amount of $499,945.000, as

well as a second check to McLaine in the amount of $109,059.00. All three
____________________________________________


5
   With respect to the contract, there was no escrow requirement that
Bethlehem Township’s funds be held separately from the rest of MEM’s other
accounts. See N.T., 1/10/2013, at 162 (“The evidence reveals that the
Commonwealth admits there was no escrow requirement.”).



                                           -3-
J-A17014-15


checks were signed by both defendants.             At trial, Kearns and McLaine

testified these checks represented bonuses paid to themselves.

        On August 5, 2009, PPL sent a letter to Kearns, stating that it had

learned MEM was performing unauthorized work on its streetlights.               The

letter identified Bethlehem Township as one of the affected municipalities.

        Despite receiving the funds, MEM did not contact PPL to initiate the

transfer of street lights until August 10, 2009, eight months past the 18-

month completion deadline, by sending a letter announcing its intent to

purchase the streetlights.       On September 17, 2009, PPL sent a letter to

MEM, outlining the estimated costs of the total project, which was to be

$271,180.00, well below MEM’s estimate of $1,001,230.00. The letter also

requested MEM make a deposit to PPL in the amount of $22,525.00 in order

to initiate the process of the light transfer.      Kearns and McLaine did not

respond to PPL’s request or make the payment. On October 5, 2009, MEM

sent Bethlehem Township an invoice for $131,438.00. The township did not

pay it.

        In January of 2010, a grand jury investigation was conducted in

relation to this matter.       On January 26, 2012, the grand jury returned a

presentment, recommending the arrest of Kearns and McLaine on charges of

theft     by   failure   to   make   required   disposition   of   funds   received,

misapplication of entrusted property, and criminal conspiracy.




                                        -4-
J-A17014-15


      A criminal complaint was then filed on February 16, 2012. As noted

above, the two men were tried together.            The joint jury trial began on

January 7, 2013. On January 11, 2013, the jury found Kearns and McLaine

guilty of theft by failure to make required disposition of funds received, but

not guilty of the other two charges.

      On April 12, 2013, and April 19, 2013, McLaine and Kearns,

respectively, were both sentenced to a term of 16 of 60 months’

incarceration, 60 months of probation, and restitution in the amount of

$832,460.00.     The court graded the theft offense as a third-degree felony

pursuant to 18 Pa.C.S. § 3903 (grading of theft offenses) on the basis that

the value of the theft was in excess of $2,000.00.

      On April 24, 2013, Kearns and McLaine filed motions challenging the

trial court’s grading of the offense as a third-degree felony pursuant to

Apprendi v. New Jersey, 530 U.S. 466 (2000).                   They argued that the

verdict slip could not support a felony conviction because it did not require

the jury to determine the value of the property that gave rise to the

convictions, i.e., the commencement check issued by Bethlehem Township.

The trial court agreed and on May 31, 2013, granted the motion.

      On June 4, 2013, the court re-sentenced Kearns and McLaine with

regard to the theft offense, grading it as a third-degree misdemeanor, and

ordered them to serve a term of six to 12 months’ incarceration, 60 months’

probation,   a   fine   of   $2,500.00,    and   restitution    in   the   amount   of


                                          -5-
J-A17014-15


$832,460.00.      Subsequently, on June 13, 2013, Kearns and McLaine filed

post-sentence motions, including a motion for reconsideration of sentence.

On July 31, 2013, the trial court entered an order, modifying their sentences

to a consecutive period of probation of 12 months rather than 60 months.

The remainders of their sentences were not changed. This appeal followed.6

       Kearns raises the following issues on appeal:

          1. Whether the jury’s verdict was supported by sufficient
             evidence?

          2. Whether the jury’s verdict was against the weight of the
             evidence?

          3. Whether the trial court erred in permitting the introduction
             of [Kearns]’s alleged prior bad acts arising in other
             jurisdictions [in violation of Pa.R.E. 404(b)] including the
             Borough of Coplay, Lehigh County, Pennsylvania where the
             Honorable Kelly L. Banach dismissed the alleged criminal
             conduct on February 4, 2014?

          4. Whether the trial court erred in refusing to grant subpoena
             requests for [PPL] records which were necessary and
             essential to a full and complete defense?

          5. Whether the trial court erred in denying a motion for a
             mistrial based on the prosecutor’s comments during
             closing arguments?

          6. Whether the sentence imposed by the trial court on July
             31, 2013 is illegal?
____________________________________________


6
   On September 3, 2013, the trial court ordered Kearns to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Following an extension and change of counsel, Kearns filed a concise
statement on October 17, 2013. The trial court issued an opinion pursuant
to Pa.R.A.P. 1925(a) on June 2, 2014.




                                           -6-
J-A17014-15



Kearns’s Brief at 4.7

       In his first issue, Kearns complains there was insufficient evidence to

support his theft conviction.         Kearns’s Brief at 29.   Specifically, Kearns

contends his corporation, MEM, completed a portion of its contractual duty

by using the funds with respect to the following: (1) marketing and financial

advising; (2) performing physical make ready work on the streetlights

consistent with its prior dealings with PPL; (3) writing letters to PPL

regarding its performance; and (4) completing maintenance work on broken

lights.   Id. at 32.8       Kearns also incorporates the argument of his co-

defendant, McLaine, regarding sufficiency of the evidence.9

____________________________________________


7
   We have reorganized and renumbered the issues for our analysis.
8
   Kearns compares the facts in this case to another similar criminal matter
in Coplay Borough, Lehigh County, in which he is a defendant. He points out
the judge in that case found the first element of the crime could not be met
for a prima facie case and granted an omnibus pretrial motion. See
Kearns’s Brief at 33.
9
   In McLaine’s brief, he states three of the four elements were not met.
With respect to the first element, he argues the Commonwealth did not
demonstrate he “obtained the property of another” because MEM and
Bethlehem Township entered into a binding contract, Bethlehem Township
made an advance payment pursuant to the contract, and MEM partially
performed under the contract. McLaine’s Brief at 22-23. In support of his
argument, he notes the contract called for “make ready work” to be
completed on the streetlights prior to completion, and that MEM actually did
perform such work was evidenced by a $50,000 invoice it received from a
subcontractor regarding the project. Id. at 24. Furthermore, McLaine
claims MEM’s actions indicated both an intention to comply with the contract
from its inception and partial performance of the contractual obligation. Id.
at 25.      With respect to the second element, McLaine argues the
(Footnote Continued Next Page)


                                           -7-
J-A17014-15


      Our standard of review for such challenges is well-settled:

          [W]hether[,] viewing all the evidence admitted at trial in
          the light most favorable to the [Commonwealth as the]
          verdict winner, there is sufficient evidence to enable the
          fact-finder to find every element of the crime beyond a
          reasonable doubt. In applying [the above] test, we may
          not weigh the evidence and substitute our judgment for
          the fact-finder. In addition, we note that the facts and
          circumstances established by the Commonwealth need not
          preclude every possibility of innocence. Any doubts
          regarding a defendant’s guilt may be resolved by the fact-
          finder unless the evidence is so weak and inconclusive that
          as a matter of law no probability of fact may be drawn
          from the combined circumstances. The Commonwealth
          may sustain its burden of proving every element of the
          crime beyond a reasonable doubt by means of wholly
          circumstantial evidence.

      Commonwealth v. Troy, 2003 PA Super 340, 832 A.2d 1089,
      1092 (Pa.Super.2003) (citations omitted).
                       _______________________
(Footnote Continued)

Commonwealth did not establish the conduct at issue was “subject to an
agreement or known legal obligation upon the recipient to make specific
payments or other disposition thereof” because he claims that while a
deposit was tendered to MEM, Bethlehem Township “oversimplifies” the
terms of the contract, and although some of the money was to be used to
purchase the streetlights, other money was to be used for other services
provided by MEM and were provided pursuant to the terms of the
agreement, including the make ready work and maintenance of streetlights.
Id. at 30-31. He alleges the agreement is silent with respect to MEM’s
obligations regarding the funds after they had been tendered by the
municipality. Id. at 31. As to the third element, McLaine asserts the
Commonwealth did not establish he “intentionally dealt with the property
obtained as his own” because the Commonwealth presented no evidence
that McLaine had the intent to handle the funds tendered to MEM by
Bethlehem Township as his own property and, assuming arguendo it was
true, the funds became MEM’s property at the time they were passed from
the municipality to MEM. Id. He also avers that as to the dealing with
money improperly, the Commonwealth only demonstrated MEM paid PPL the
township’s money to cover its debts. Id. at 33. McLaine proclaims he did
not personally deal with that money or act as though it was his own. Id.



                                            -8-
J-A17014-15



Commonwealth v. Gonzalez, 109 A.3d 711 (Pa. Super. 2015), appeal

denied, __ A.3d __ [270 MAL 2015] (Pa. Sept. 29, 2015).

      Theft by failure to make required disposition of funds received is

defined as follows:

             A person who obtains property upon agreement, or subject
      to a known legal obligation, to make specified payments or other
      disposition, whether from such property or its proceeds or from
      his own property to be reserved in equivalent amount, is guilty
      of theft if he intentionally deals with the property obtained as his
      own and fails to make the required payment or disposition. The
      foregoing applies notwithstanding that it may be impossible to
      identify particular property as belonging to the victim at the time
      of the failure of the actor to make the required payment or
      disposition.

18 Pa.C.S. § 3927.

      The crime has four elements:

      1. The obtaining of property of another;

      2. Subject to an agreement or known legal obligation upon the
      recipient to make specified payments or other disposition
      thereof;

      3. Intentional dealing with the property obtained as the
      defendant’s own; and

      4. Failure of the defendant to make the required disposition of
      the property.

Commonwealth v. Crafton, 367 A.2d 1092, 1094-1095 (Pa. Super. 1976).

      The trial court initially addressed the sufficiency of the evidence claim

when it determined prior to trial that the Commonwealth presented a prima

facie case of theft, opining:


                                     -9-
J-A17014-15


           At the outset, we note that there is significant overlap in
     the case law in the application of these elements. In our view,
     the relevant inquiry is whether the totality of the evidence
     supports a prima facie finding of criminal intent to defraud. See,
     e.g., Commonwealth v. Lagana, 662 A.2d 1127 (Pa. Super. Ct.
     1995). Accordingly, we will analyze the first two elements in
     depth and then apply our conclusions in a summary fashion to
     the third and fourth elements.

           We begin with the Defendants’ contention that their receipt
     of the commencement check does not constitute “obtaining of
     property of another” pursuant to the Superior Court of
     Pennsylvania’s holding in Commonwealth v. Austin, 393 A.2d 36
     (Pa. Super. Ct. 1978). In Austin, the Superior Court overturned
     a non-jury conviction for Theft in a case where the appellant-
     contractor had accepted advance money on a construction
     contract but rendered only partial performance thereunder. See
     id. After a careful review of the record, the Superior Court
     concluded that there was insufficient proof of criminal intent to
     affirm the conviction. Id. at 41.

           With respect to the first element, the court held that the
     appellant’s acceptance of advance money did not constitute
     “obtaining of property of another.” Id. at 38. It based this
     conclusion on the following passage from Commonwealth v.
     Bartello, 301 A.2d 885 (Pa. Super. Ct. 1973), wherein the
     Superior Court reversed a conviction for fraudulent conversion:

       … ‘in a single contract providing for certain services at
       certain prices that where there is a transfer of money,
       within the contract price, even in advance of the due date,
       that title as well as possession passes and only a
       contractual obligation remains.’      Id. at 38 (quoting
       Bartello, 301 A.2d at 887).

            Based upon this authority, the Defendants contend that
     title and possession to the Township’s funds passed to them
     upon receipt. They conclude that they are immune from criminal
     prosecution because a person cannot fraudulently convert his
     own property. We disagree, because we do not read Austin (and
     the related case law) as establishing such a hard and fast rule.

         To the contrary, in Austin, the Superior Court reviewed a
     number of factors before concluding that the appellant was not

                                   - 10 -
J-A17014-15


     subject to criminal liability, including:   (a) his purchase of
     materials for the project and continued performance for about
     two months; (b) his willing provision of an accounting; (c) the
     arguable necessity of his expenditures; (d) his consultation with
     a lawyer before discontinuing the project; (e) his realization that
     the project was a losing proposition; and ([f]) the absence of
     express restrictions on the use of the advance monies. 393 A.2d
     at 38-41.

           Likewise, in Commonwealth v. Lagana, 662 A.2d 1127 (Pa.
     Super. Ct. 1995), the Superior Court evaluated all of the
     evidence before concluding that the Commonwealth established
     its prima facie case. The proof of criminal intent in Lagana
     consisted of: (1) the defendant’s receipt of municipal funds
     subject to a known obligation to purchase an insurance policy;
     (2) his failure to purchase the policy; (3) his commingling of the
     municipal funds; (4) his use of some or all of the commingled
     funds to finance his own business; (5) his possible
     misrepresentations to various municipal employees; and (6) his
     retention of the township’s money until ordered to return it. 662
     A.2d at 1129-1130.

           Applying this standard, we conclude that the totality of the
     circumstances in this case establishes a prima facie showing of
     criminal intent.   For one thing, the Defendants inexplicably
     delayed their initiation of formal contact with PPL until eight
     months after the project’s outermost deadline. By that time,
     nearly two years had passed since they wrote personal checks to
     themselves for almost one million dollars from MEM’s corporate
     account. During this interval, the Defendants provided little
     feedback to the Township’s executives concerning their use of
     the commencement check.

             In addition, the disparity between MEM’s and PPL’s project
     estimates suggest that the Defendants, who had significant
     experience in the field, deliberately overestimated the project to
     pad their compensation and ensure that MEM’s corporate
     account was flush.         Further proof of their criminal intent
     includes: (a) the Defendants’ failure to pay any portion of PPL’s
     initiation fee; (b) their unsatisfactory response to the Township
     Solicitor’s request for an accounting and certification; and (c)
     their inability to recall any justification for the personal checks
     during their depositions.


                                   - 11 -
J-A17014-15


           Finally, even if some portion of the commencement check
     did pass to the Defendants under Austin, we conclude that it
     would be limited to MEM’s compensation under the Agreement
     plus reasonable costs, a figure considerably less than $832,460.

           We turn now to the second element, the requirement that
     the Defendants received the commencement check “subject to
     an agreement of known legal obligation upon the recipient to
     make specified payments or other disposition thereof.” Here,
     the Defendants argue that the Commonwealth has misconstrued
     the Agreement as a cost plus contract instead of a lump sum
     contract. In addition, the Defendants argue that the Agreement
     did not prohibit the commingling of funds or require that they
     place the commencement check into escrow.1
       1
          For the purposes of this motion, we accept as true the
       Defendants’ assertion that the commencement check did
       not include a written notation restricting its use once
       disbursed to MEM.

           Our research indicates that, in a lump sum contract, the
     contractor is entitled to keep the difference (if any) as profit
     when he completes a project under the fixed total cost. In
     contrast, in a cost-plus contract, the fee is set in advance and
     the contractor is reimbursed for the actual cost of the work.
     Presumably, the Defendants would enjoy unrestricted use of the
     commencement check in a lump sum contract.

           It is apparent to the Court, however, that the Agreement
     includes at least one indicator of a cost-plus contract – a fixed
     compensation provision based upon a percentage of the cost of
     the work. Our research suggests that a cost-plus construction
     contract does not provide unfettered discretion over the use of
     advance money. Given this uncertainty, we conclude that it
     would be improper to make a potentially dispositive
     determination as to whether the Agreement is a lump sum or
     cost-plus contract.

            Moreover, as noted above, we view the gap between the
     cost estimates as rebuttable proof of the Defendants’ criminal
     intent.    In this regard, we observe that the Defendants’
     compensation under the Agreement was directly tied to their
     inflated cost estimate.


                                  - 12 -
J-A17014-15


           Next, we address the Defendants’ assertion that they were
     not prohibited by law or contract from depositing the
     commencement check into MEM’s corporate account. We agree
     with this assertion, in principle. See Commonwealth v. Crafton,
     367 A.2d 1092 (Pa. Super. Ct. 1976) (an agent may commingle
     funds without penalty; criminal liability does not attach until the
     requirement payments are not made).           However, case law
     establishes that the commingling of funds does give rise to
     criminal charges when the actor has exhausted the money on
     unrelated expenses and consequently cannot meet his payment
     obligation.

           For example, in Commonwealth v. Fritz, 470 A.2d 1364
     (Pa. Super. Ct. 1983), the Superior Court held that the
     appellants’ deliberate practice of commingling ticket sales in the
     terminal’s operating account and then using the funds to pay its
     operating expenses established that the appellants dealt with the
     receipts as if they were their own. 470 A.2d at 1376-1368. This
     evidence, in conjunction with proof of their inability to repay the
     ticket proceeds upon request, was enough to uphold their
     convictions. Id. at 1368-1369.

            Here, the evidence establishes that the Defendants used
     the commingled funds to pay themselves bonuses far in excess
     of their compensation under the Agreement. The Defendants
     cannot plausibly argue that these expenditures were necessary
     for MEM’s continued operation or the project’s completion.
     Moreover, the payments depleted MEM’s corporate account to a
     level below even PPL’s minimal cost estimate.

             We acknowledge that, without more, such evidence would
     be insufficient to charge the Defendants with Theft – criminal
     liability does not attach until the required payments are not
     made. However, we disagree with the Defendants’ assertion
     that all preconditions to transfer had to be in place for criminal
     liability to attach. Instead, we hold that MEM became subject to
     criminal prosecution when it failed to provide a satisfactory
     response to the Township’s February 2010 request for
     certification that it had enough money to complete the project.
     Fritz, 470 A.2d at 1366 (citing Crafton, 367 A.2d at 1094-1095).

           We turn now to the third element, the requirement that
     the Defendants intentionally dealt with the Township’s property
     as their own. As noted above, in Commonwealth v. Fritz, the

                                   - 13 -
J-A17014-15


       Superior Court held that the terminal owners’ use of commingled
       proceeds to pay operating expenses and companies other than
       those to whom the proceeds should have gone established that
       they had dealt with the property of another as their own. 470
       A.2d at 1366-1367.

             Pursuant to Fritz, we find the evidence that the Defendants
       commingled the Township’s money and then used it to pay
       themselves bonuses establishes that they intentionally dealt with
       the Township’s property as their own.

              With respect to the fourth and final element, we hold that
       the Defendants’ failure to dispose of the Township’s funds as
       required is established by:            (1) their deposit of the
       commencement check into MEM’s corporate account; (2) their
       use of this account to pay themselves bonuses; (3) their failure
       to initiate timely contact with PPL; (4) their minimal feedback to
       the Township’s executives; (5) their failure to pay PPL’s initiation
       fee; (6) their inability to certify that MEM had sufficient funds to
       complete the transfer; and (7) their failure to complete the
       transfer.

Order, 10/15/2012, at 6-12 (some footnotes omitted). Further, in its Rule

1925(a) opinion, the court opined:

       Our subsequent review of the [Pennsylvania] Supreme Court’s
       decision [in] Commonwealth v. Turrell[, 584 A.2d 882 (Pa.
       1990)10] further bolsters our conclusion.   We submit that

____________________________________________


10
    In Turrell, the defendant, an attorney, was charged with three counts of
theft by failure to make required disposition of funds received. The charges
stemmed from the defendant’s use of escrow account funds for his own use
and using other client’s escrow funds to make disbursements. The trial
court dismissed the charges, and a panel of this Court affirmed its decision.
The Commonwealth appealed, and the Pennsylvania Supreme Court
reversed in part, remanding as to two of the charges, but affirming as to the
third charge. With respect to that third charge, the Supreme Court found
there was a breach of the defendant’s professional responsibilities, but no
violation of the criminal statute. Specifically, the Court held:

(Footnote Continued Next Page)


                                          - 14 -
J-A17014-15


      [Kearns’] position with respect to the purported escrow
      requirement for Theft is unsupported by Pennsylvania law.

                                                 …


            With respect to partial performance, we acknowledge that
      MEM did present some evidence to this effect, for example, the
      $50,000 payment to Precision Electric. However, there is no
      evidence that MEM used Bethlehem Township’s funds during this
      transaction. The jury could have concluded that MEM was simply
      “robbing from Peter to pay Paul.”

Trial Court Opinion, 6/2/2014, at 35-36 (footnotes omitted). Our review of

record reveals the exact same evidence was presented at trial and was

sufficient for the jury to find beyond a reasonable doubt that Kearns

committed the crime of theft.            As such, we agree with the trial court’s

thorough analysis. Accordingly, we affirm on this basis. Therefore, Kearns’s

first argument fails.


                       _______________________
(Footnote Continued)

      [The] commingling of funds, although ethically reprehensible,
      does not in and of itself constitute a criminal violation of §
      3927(a) of the Crimes Code. Instead, a criminal violation occurs
      when an attorney evinces an intent not to make the required
      payment or disposition. Until such time as payment is due, an
      attorney cannot be considered in violation of § 3927(a),
      although he very well may have violated the Rules of
      Professional Conduct. However, assuming all the other elements
      have been satisfied, once payment is required and an attorney
      fails to make such payment, then a violation of § 3927(a) has
      occurred.

Turrell, 584 A.2d at 886. The Court determined that with respect to the
facts of the third charge, there was no present obligation to disburse the
funds held.



                                           - 15 -
J-A17014-15


       Next, Kearns argues the verdict was against the weight of the

evidence.11 See Kearns’s Brief at 34. He again incorporates the argument

of his co-defendant, McLaine, regarding the weight claim, with the exclusion

of any blame McLaine placed on Kearns. See id. With respect to his weight

claim, McLaine concisely states:

              The argument that the verdict was against the weight of
       the evidence closely follows that presented above in the
       sufficiency argument. Therefore, [McLaine] refers the Court to
       that analysis.   Even if the Court were to find [] sufficient
       evidence, the verdict was against the weight of the evidence for
       reasons discussed above, specifically the uncontroverted
       evidence of partial performance, the fact that Kearns, rather
       than [McLaine] was a party to all relevant transactions, and the
       fact that the specific funds of the Municipality cannot be traced
       to [McLaine]’s specific possession. Therefore, this Court should
       remand the case for a new trial.

McLaine’s Brief at 35.

       Appellate review of a weight of the evidence claim is well-established:

       A weight of the evidence claim concedes that the evidence is
       sufficient to sustain the verdict, but seeks a new trial on the
       ground that the evidence was so one-sided or so weighted in
       favor of acquittal that a guilty verdict shocks one’s sense of
       justice. Commonwealth v. Widmer, 560 Pa. 308, 318–20,
       744 A.2d 745, 751–52 (2000); Commonwealth v. Champney,
       574 Pa. 435, 443–44, 832 A.2d 403, 408–09 (2003). On review,
       an appellate court does not substitute its judgment for the finder
       of fact and consider the underlying question of whether the
       verdict is against the weight of the evidence, but, rather,
       determines only whether the trial court abused its discretion in
       making its determination. Widmer, 560 Pa. at 321–22, 744
       A.2d at 753; Champney, 574 Pa. at 444, 832 A.2d at 408.
____________________________________________


11
    Kearns properly preserved his challenge to the weight of the evidence by
raising it in a post-sentence motion. See Pa.R.Crim.P. 607(A).



                                          - 16 -
J-A17014-15



Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013), cert. denied,

134 S.Ct. 1792 (U.S. 2014).

      Here, the court found that: “After a thorough review of the record, we

are convinced that the question of criminal liability was for the jury. We only

substitute our judgment for that of the jury in the most egregious cases.

This case falls below that standard.” Trial Court Opinion, 6/2/2014, at 40.

      We agree with the court’s rationale. Pursuant to the standard, and in

conformity with our sufficiency analysis, the evidence in the present matter

was not ”so one-sided or so weighted in favor of acquittal that a guilty

verdict shocks one’s sense of justice.”      Lyons, 79 A.3d at 1067.    As our

Supreme Court has made clear, we may not reweigh the evidence and

substitute our judgment for the trial court’s decision.   See Lyons, supra.

Therefore, Kearns’s weight claim fails.

      With respect to Kearns’s third argument, he asserts the trial court

erred in admitting evidence of MEM’s business dealings in other townships as

prior bad acts because it “lead the Jury to believe that there was similar

‘criminal’ conduct which occurred by Defendants through their corporation.”

Kearns’s Brief at 22. Kearns again relies on the fact that a criminal matter,

pending against him in in Coplay Borough, Lehigh County, was dismissed




                                    - 17 -
J-A17014-15


without a prima facie finding by the trial court.     Id. at 24.   Additionally,

Kearns incorporates McLaine’s argument on the issue.12

       With respect to an admissibility of evidence claim, our standard of

review is as follows:

       Admission of evidence is within the sound discretion of the trial
       court and will be reversed only upon a showing that the trial
       court clearly abused its discretion. Admissibility depends on
       relevance and probative value. Evidence is relevant if it logically
       tends to establish a material fact in the case, tends to make a
       fact at issue more or less probable or supports a reasonable
       inference or presumption regarding a material fact.

       Judicial discretion requires action in conformity with law, upon
       facts and circumstances judicially before the court, after hearing
       and due consideration. An abuse of discretion is not merely an
____________________________________________


12
    In McLaine’s brief, he argues the court erred in admitting evidence of
prior bad acts because (1) those acts were not convictions, (2) they were
not substantially related to the case at hand, and (3) they did not fall under
an exception to the prohibition against the admission of prior bad acts.
McLaine’s Brief at 36. McLaine notes evidence of uncharged crimes and prior
bad acts is not admissible at trial to demonstrate a defendant’s propensity to
commit the crime charged unless an exception to the rule applies. Id. He
states the Commonwealth sought admission of the evidence, claiming the
acts constitute an exception to the rule because they fall under a common
scheme, plan, or design. Id. McLaine argues the exception does not apply
to the facts of his case where: (1) there was no unity of location since the
acts took place in different municipalities; (2) there was no unity of time
because there were years separating all of the actions at issue; and (3)
there was no modus operandi because each case involved different contracts
and different breaches following the formation of the contracts. Id. at 40.
Moreover, he contends the Commonwealth stretches “the common plan,
scheme, or design exception to its logical limits in an attempt to prove action
in conformity with prior bad acts and to prove that [he] is a person of
unsavory character.” Id. Lastly, McLaine complains that the probative
value of the evidence did not outweigh the prejudice as the introduction of
this testimony “wrongfully blackened” his character in the mind of the jury.
Id. at 42.



                                          - 18 -
J-A17014-15


      error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied or the judgment exercised is manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill
      will, as shown by the evidence or the record, discretion is
      abused.

Commonwealth v. Borovichka, 18 A.3d 1242, 1253 (Pa. Super. 2011)

(citation omitted).

      The admission of evidence of prior bad acts or crimes is governed by

Pennsylvania Rule of Evidence 404(b), which provides, in relevant part:

      (b) Crimes, Wrongs or Other Acts.

      (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
      not admissible to prove a person's character in order to show
      that on a particular occasion the person acted in accordance with
      the character.

      (2) Permitted Uses. This evidence may be admissible for another
      purpose, such as proving motive, opportunity, intent,
      preparation, plan, knowledge, identity, absence of mistake, or
      lack of accident. In a criminal case this evidence is admissible
      only if the probative value of the evidence outweighs its potential
      for unfair prejudice.

Pa.R.E. 404(b)(1-2). “Evidence is relevant if it logically tends to establish a

material fact in the case, tends to make a fact at issue more or less

probable, or supports a reasonable inference or presumption regarding the

existence of a material fact.” Commonwealth v. Minerd, 753 A.2d 225,

230 (Pa. 2000) (citations omitted).    Evidence is prejudicial only when it is

“so prejudicial that it may inflame the jury to make a decision based upon

something other       than the legal propositions relevant to the case.”




                                    - 19 -
J-A17014-15


Commonwealth v. Colon, 846 A.2d 747, 753 (Pa. Super. 2004), (citation

omitted), appeal denied, 870 A.2d 320 (Pa. 2005).

       The court summarized the trial testimony at issue as follows:

                                  7. Michael Corriere

            Attorney Michael Corriere has been the solicitor for the
       Borough of Walnutport since 2002.

            On July 30, 2009, Walnutport entered into a contract with
       MEM. The estimated cost was $192,000, with MEM to receive a
       5% commission.      Walnutport paid a commencement fee of
       $107,620.    Corriere understood that the project would be
       complete by 2010, but that did not occur.

             Nothing happened until October 2011.         At that time,
       Borough Council authorized a second payment to MEM. Kearns
       assured Corriere that the deal was close to a conclusion and that
       the Borough would receive a rebate.

             Nothing happened after the second payment. In January
       of 2012, Borough Council asked Corriere to contact Kearns for a
       status report. Kearns did not respond.

             Corriere then contacted PPL and spoke with [Damon]
       Obie[, senior counsel for PPL]. Borough Council authorized him
       to determine whether it could complete the conversion without
       MEM. PPL provided a “ballpark estimate” of $53,000. To date,
       Walnutport does not own its streetlights.

            MEM did not refund the commencement payments. It did
       reimburse Walnutport $7,500.

             On cross-examination, Corriere conceded that he
       contacted PPL after learning that [the Commonwealth] had filed
       criminal charges against MEM. He acknowledged receipt of the
       July 13, 2010 memo.[13] Corriere never dealt with McLaine.
____________________________________________


13
   The July 13, 2010, memo was a document MEM provided to several
municipalities, informing them that MEM had encountered problems with PPL
(Footnote Continued Next Page)


                                          - 20 -
J-A17014-15



                                   8. Steven Seacrest

            Steven Seacrest has been the Richland Township Manager
      for 12 years. He oversees its day-to-day operations. On March
      12, 2009, Richland Township entered into a contract with MEM.
      MEM provided a cost estimate of $281,000 and received a 5%
      commission.

           Richland Township made commencement payments of
      $165,000. It borrowed money for the project, which was never
      completed.

           PPL informed Richland Township that MEM had not
      contacted PPL on its behalf. Richland Township had several
      meetings with Kearns, who invariably stated that MEM was
      having problems with PPL but moving the project forward.

           To date, Richland Township does not own its streetlights.
      MEM did not refund the commencement fee.

            On cross-examination, Seacrest conceded that MEM set up
      an online system for reporting lighting outages and trained
      Richland Township staff in its use. In addition, PPL did not offer
      to reduce Richland Township’s tariff to the municipal-owned rate.

                                   9. Sandra Gyecsek

            Sandra Gyecsek is the Secretary and Treasurer for the
      Borough of Coplay. She handles its day-to-day operations,
      including accounts payable, accounts receivable, and payroll.
      Gyecsek has been with the Borough for 15 years.

            In 2009, Coplay entered into an agreement with MEM. The
      total estimated cost was $291,700.        MEM received a 5%
      commission of $14,585.

          In June of 2009, Coplay paid MEM $160,182. It borrowed
      money for the project. Afterward, nothing happened.
                       _______________________
(Footnote Continued)

and PPL’s refusal to treat the new municipalities the way they treated the 11
successful prior transactions. See N.T., 1/9/2013, 98-99.



                                           - 21 -
J-A17014-15



              In July of 2010, PPL informed Gyecsek that it had no
       record of MEM representing Coplay. Coplay then contacted PPL
       to determine if it could complete the project without MEM. In
       April of 2012, PPL provided a “ballpark estimate” of $83,120.

              MEM did not transfer any money to PPL on Coplay’s behalf
       or return the commencement fee. To date, Coplay does not own
       its streetlights. Gyecsek mainly dealt with Kearns and never met
       McLaine.

             On cross-examination, Gyecsek acknowledged that
       Coplay’s solicitor, Broughal & DeVito, had reviewed the contract
       before the Borough signed it. She conceded that she could not
       gauge the accuracy of PPL’s “ballpark estimate.”

            Gyecsek confirmed that the Borough received the July 13,
       2010 memo. PPL did not inform Coplay that it could only
       process one application at a time.

Trial Court Opinion, 6/2/2014, at 18-20.14

       On January 7, 2013, the court entered an order, permitting admission

of the proposed testimony, explaining that the Commonwealth’s use of the

Defendants’     dealings    with    Coplay     Borough,   Richland   Township,   and

Walnutport Borough was admissible to prove the Defendants’ common

scheme or plan.         See Order, 1/7/2013, at 3.          The court’s order also

permitted the Defendants to raise specific objections to the Commonwealth’s

Rule 404(b) evidence at trial. Subsequently, in its Rule 1925(a) opinion, the

court also stated:       “We further submit that the [Rule] 404(b) evidence

introduced at trial was proper because it tended to establish the Defendants’
____________________________________________


14
    This evidence and issue was also discussed extensively prior to trial at
the January 4, 2013, pre-trial hearing. See N.T., 1/4/2013, at 80-94.



                                          - 22 -
J-A17014-15


modus operandi of commingling funds, failing to deliver promised services,

making repeated empty assurances, withdrawing from communication, and

refusing to pay refunds.” Trial Court Opinion, 6/2/2014, at 37.

     In considering whether evidence is admissible under the common plan

exception, we are guided by the following:

        When ruling upon the admissibility of evidence under the
        common plan exception, the trial court must first examine
        the details and surrounding circumstances of each criminal
        incident to assure that the evidence reveals criminal
        conduct which is distinctive and so nearly identical as to
        become the signature of the same perpetrator. Relevant
        to such a finding will be the habits or patterns of action or
        conduct undertaken by the perpetrator to commit crime,
        as well as the time, place, and types of victims typically
        chosen by the perpetrator.              Given this initial
        determination, the court is bound to engage in a careful
        balancing test to assure that the common plan evidence is
        not too remote in time to be probative. If the evidence
        reveals that the details of each criminal incident are nearly
        identical, the fact that the incidents are separated by a
        lapse of time will not likely prevent the offer of the
        evidence unless the time lapse is excessive. Finally, the
        trial court must assure that the probative value of the
        evidence is not outweighed by its potential prejudicial
        impact upon the trier of fact. To do so, the court must
        balance the potential prejudicial impact of the evidence
        with such factors as the degree of similarity established
        between the incidents of criminal conduct, the
        Commonwealth’s need to present evidence under the
        common plan exception, and the ability of the trial court to
        caution the jury concerning the proper use of such
        evidence by them in their deliberations.

     Commonwealth v. G.D.M., Sr., 2007 PA Super 169, 926 A.2d
     984, 987 (Pa. Super. 2007), appeal denied, 596 Pa. 715, 944
     A.2d 756 (2008) (quoting Commonwealth v. Smith, 431 Pa.
     Super. 91, 635 A.2d 1086, 1089 (Pa. Super. 1993)).




                                   - 23 -
J-A17014-15


      Although “remoteness in time is a factor to be considered in
      determining the probative value of other crimes evidence under
      the theory of common scheme, plan or design, the importance of
      the time period is inversely proportional to the similarity of the
      crimes in question.”    Commonwealth v. Aikens, 2010 PA
      Super 29, 990 A.2d 1181, 1185 (Pa. Super. 2010), appeal
      denied, 607 Pa. 694, 4 A.3d 157 (2010) (holding evidence of
      defendant’s prior sexual assault was admissible under common
      scheme exception despite nearly ten-year gap between periods
      of abuse, where victims were of similar age and both were
      daughters of defendant; defendant initiated contact with each
      victim during overnight visit in his apartment; defendant began
      sexual abuse by showing victims pornographic movies; and
      assaults occurred in bed at night).

Commonwealth v. Tyson, 119 A.3d 353, 358-359 (Pa. Super. 2015).

      Initially, we note defense counsel did not raise specific objections at

trial to the admissibility of this evidence.         Second, contrary to the

Defendants’ suggestion that there were distinct differences in the prior bad

acts with regard to this case, the record reveals the following factual

similarities between the present case and the defendants’ prior acts:          (1)

Kearns and McLaine entered into written contracts with municipalities for the

transfer of street lights from PPL to the municipalities; (2) the contracts

contained substantially similar language, including MEM’s performance in

obtaining ownership of the street lights; (3) the contracts required the

municipalities to make payments upfront to Kearns and McLaine for

performance and the defendants would receive a 5% commission fee; (4)

Kearns and McLaine either delayed or never contacted PPL to begin the

streetlight   process;   (5)   McLaine’s   and   Kearns’s   proposed   costs    of

transferring the lights to the municipalities substantially exceeded the actual

                                      - 24 -
J-A17014-15


amounts estimated by PPL; and (6) Kearns and McLaine failed to perform

their obligation under the contracts. Therefore, despite Kearns’s argument,

we conclude that the trial court did not abuse its discretion in determining

that the evidence of the prior bad acts satisfied the requirements of the

common scheme, plan, or design exception, and the probative value of the

evidence outweighed any prejudicial effect. Accordingly, this issue fails.

      Next, Kearns asserts the trial court erred in quashing his subpoena for

PPL records because they were relevant and necessary to the presentation of

a defense in his case.    See Kearns’s Brief at 24.   By way of background,

shortly before trial, on December 28, 2012, Kearns served a subpoena on

PPL requesting records of its dealings with MEM, and the municipalities that

were involved with MEM and PPL, regarding streetlight transactions.          See

N.T., 1/4/2013, at 104.    Argument was heard regarding the subpoena on

January 4, 2013.      Counsel for PPL presented a motion to quash the

subpoena, asserting the request “to produce involves approximately twenty-

eight municipalities spanning from the years 2002 up until 2009” was

“overly burdensome.” Id. at 105. The court granted PPL’s motion to quash

the subpoena on January 7, 2013. See Order, 1/7/2013.

      Kearns contends the records were necessary and admissible because:

      [He] attempted to prove that PPL took actions which frustrated
      the purposes of any contract, and therefore, rendered MEM
      unable to perform. The information contained in PPL files may
      have assisted in the defense of the criminal charges as well as in
      the cross-examination of esteemed PPL Counsel.


                                    - 25 -
J-A17014-15


Id. at 26.

       Generally, “the standard of review regarding a motion to quash a

subpoena is whether the trial court abused its discretion.”          Leber v.

Stretton, 928 A.2d 262, 266 (Pa. Super. 2007), appeal denied, 945 A.2d

172 (Pa. 2008).15 In its Rule 1925(a) opinion, the court concisely noted it

did not abuse its discretion in sustaining this motion because “PPL could not

possibly produce this information on the eve of trial.” Trial Court Opinion,

6/2/2014, at 37.

       We agree with the trial court’s finding. Kearns waited until ten days

before trial to serve the subpoena and requested seven years of records for

numerous municipalities.        Moreover, as counsel for PPL suggests, some of

the information requested was not relevant to the criminal matter at hand,

there were many departments involved in the streetlight system that would

have needed to be notified, and there was concern over attorney/client

privilege. See N.T., 1/4/2013, at 106, 113. Likewise, PPL counsel points

out Kearns received substantial discovery from the Commonwealth prior to

trial that assisted in the presentation of his defense.          Id. at 114.

Accordingly, we agree the trial court did not abuse its discretion in granting

the belated motion and Kearns’s claim is without merit.
____________________________________________


15
    See also Commonwealth v. Niemetz, 422 A.2d 1369, 1373 (Pa.
Super. 1980) (“The decision to grant or deny a motion to quash is within the
sound discretion of the trial judge and will be reversed on appeal only where
there has been a clear abuse of discretion.”).



                                          - 26 -
J-A17014-15


     In Kearns’s fourth argument, he alleges the court erred in failing to

grant a mistrial during the Commonwealth’s closing argument because the

district attorney made improper statements regarding Kearns and McLaine.

See Kearns’s Brief at 26-29.

     Kearns points to the following statements:

     1. But what happened was they started to use other people’s
        money all the time.        So they thought they could take
        Bethlehem Township’s when they put it in their account,
        spend it all, and then take Bethlehem Township’s money, put
        it in this here. It’s li[ke] a Ponzi Scheme. They are taking
        money from here, using it for this purpose, and the whole
        thing comes crashing down on them.

     2. “This statute which is passed by our legislature is to protect
        people who entrust money to other people for specific
        purposes. If you guys think this is a bad law, you could find
        them not guilty and say, you know, I don’t think this is a
        good law.

              So next time you give $20,000 to the real estate agent
        to buy a house, and he says, I’m sorry, I can’t get this house
        for you, he gets to keep[] it. Doesn’t have to give it back.
        Oh, sue me. I’m bankrupt. Good luck.”

     3. “These guys are crooks in suits, ladies and gentlemen, in
        suits; not wearing a bandana over their face, suits and pencils
        and papers and computers and lawyers and accountants and
        lawyers.”

N.T., 1/10/2013, at 203, 213-214, 218.

     We are guided by the following:

     We review the trial court’s decision to deny a mistrial for an
     abuse of discretion. A mistrial is necessary only when the
     incident upon which the motion is based is of such a nature that
     its unavoidable effect is to deprive the defendant of a fair trial by
     preventing the jury from weighing and rendering a true verdict.


                                    - 27 -
J-A17014-15


     A mistrial is inappropriate where cautionary instructions are
     sufficient to overcome any potential prejudice.

Commonwealth v. Bedford, 50 A.3d 707, 712-713 (Pa. Super. 2012)

(citations and internal quotation marks omitted), appeal denied, 57 A.3d 65

(Pa. 2012).

     Moreover,

     [t]he legal principles relevant to a claim of prosecutorial
     misconduct are well established.

              Comments by a prosecutor constitute reversible
              error only where their unavoidable effect is to
              prejudice the jury, forming in [the jurors’] minds a
              fixed bias and hostility toward the defendant such
              that they could not weigh the evidence objectively
              and render a fair verdict.

     Commonwealth v. Hutchinson, 611 Pa. 280, 25 A.3d 277,
     307 (Pa. 2011) (citation omitted).

     While it is improper for a prosecutor to offer any personal
     opinion as to the guilt of the defendant or the credibility of the
     witnesses, it is entirely proper for the prosecutor to summarize
     the evidence presented, to offer reasonable deductions and
     inferences from the evidence, and to argue that the evidence
     establishes the defendant’s guilt. Id. at 306-07; Chamberlain,
     supra at 408. In addition, the prosecutor must be allowed to
     respond to defense counsel’s arguments, and any challenged
     statement must be viewed not in isolation, but in the context in
     which it was offered.       Hutchinson, supra at 307. “[The]
     prosecutor must be free to present his or her arguments with
     logical force and vigor,” and comments representing mere
     oratorical flair are not objectionable. Id. at 306-07 (citation
     omitted).

Commonwealth v. Thomas, 54 A.3d 332, 337-338 (Pa. 2012), cert.

denied, 134 S. Ct. 173 (U.S. 2013).




                                     - 28 -
J-A17014-15


      Here, the record reveals the following. At the end of the prosecutor’s

closing argument, counsel for McLaine objected to the statements at issue.

N.T., 1/10/2013, at 223. Counsel for Kearns then joined the motion. Id. at

224. In response to the first statement regarding the “Ponzi scheme,” the

court imparted a cautionary instruction to the jury. N.T., 1/11/2013, at 3,

8. Specifically, the court stated:

              [T]here was a reference to the overall behavior of the
      Defendant as constituting a Ponzi Scheme. You’ve heard that
      reference there. That is sort of a buzz word, but this case does
      not involve a Ponzi Scheme. That term is used to describe a
      fraudulent investment scheme where later investors generated
      artificially high dividends and higher dividends than the other
      investors.

             So the District Attorney used that term in a slang context,
      but I don’t want you to gravitate to the belief that this behavior
      is alleged in any way to be a Ponzi Scheme.

Id. at 8.

      With respect to the second statement regarding the prosecutor’s

personal opinion, the court did not find “any support that he interjected his

personal opinion in an improper way in his closing.” Id. at 3. Lastly, with

regard to the “crooks in suits” comment, the court determined it be a

“slang,” noting, “These Defendants are charged with thefts, and he’s made it

quite clear, the prosecution has made it clear, these are thefts. And he went

to some length to define the various types of thefts in this matter … So I

intend to tell the jury that the use of slang is -- it's not improperly

inflammatory[.]” Id. at 4.


                                     - 29 -
J-A17014-15


          We are inclined to agree with the court’s determinations. With respect

to the cautionary instruction, the “law presumes that the jury will follow the

instructions of the court.”      Commonwealth v. Miller, 819 A.2d 504, 513

(Pa.      2002),   cert.   denied,   540       U.S.   827   (2003).   Moreover,   the

“Commonwealth is entitled to comment during closing arguments on matters

that might otherwise be objectionable or even outright misconduct, where

such comments constitute fair response to matters raised by the defense, or

where they are merely responsive to actual evidence admitted during a

trial.”    Commonwealth v. Culver, 51 A.3d 866, 876 (Pa. Super. 2012).

Viewing the prosecutor’s comments in context, they were in response to

matters raised by the defense as to whether the defendants actually

committed a theft. Therefore, we conclude the prosecutor’s remarks during

closing arguments did not so prejudice the jury that they could not weigh

the evidence objectively.       Accordingly, we find the court did not abuse its

discretion in denying Kearns’s motion for a mistrial, and his fourth argument

fails. See Hutchinson, 25 A.3d at 307.

          Lastly, Kearns contends the court imposed an illegal sentence.16

Kearns’s Brief at 20. He points out that the maximum penalty for theft by

____________________________________________


16
    Kearns notes that prior counsel did not raise this issue in his concise
statement. Kearns’s Brief at 20. Nevertheless, because the argument
concerns the legality of his sentence, it cannot be waived and may be
reviewed sua sponte. See Commonwealth v. Hankerson, 118 A.3d 415,
421 n.2 (Pa. Super. 2015).



                                           - 30 -
J-A17014-15


failure to make required disposition of funds, a third-degree misdemeanor, is

one year of incarceration, and his sentence is six to 12 months’ plus one

year of consecutive probation.           Id.   He states “the aggregate two-year

sentence exceed[s] the one-year maximum prescribed by statute.” Id.

       Our standard of review is as follows.

       A challenge to the legality of a sentence may be raised as a
       matter of right, is not subject to waiver, and may be entertained
       as long as the reviewing court has jurisdiction. If no statutory
       authorization exists for a particular sentence, that sentence is
       illegal and subject to correction. An illegal sentence must be
       vacated. We can raise and review an illegal sentence sua
       sponte.    When we address the legality of a sentence, our
       standard of review is plenary and is limited to determining
       whether the trial court erred as a matter of law.

Borovichka, 18 A.3d at 1254 n.8 (internal citations and quotation marks

omitted).

       As noted above, Kearns’s theft crime was originally graded as a third-

degree felony but on June 4, 2013, the court re-sentenced Kearns, grading it

as a third-degree misdemeanor, and ordered him to serve a term of six to

12 months’ incarceration, plus 60 months of probation.          Subsequently, on

July 31, 2013, the trial court entered an order, modifying the sentence to a

consecutive period of probation of 12 months rather than 60 months. The

remainder of the sentence was not changed.17

____________________________________________


17
   We note this panel affirmed the grading of Kearns’s offense as a third-
degree misdemeanor in the disposition of the Commonwealth’s appeal at
Docket No. 1682 EDA 2013.
(Footnote Continued Next Page)


                                          - 31 -
J-A17014-15


      “A crime is a misdemeanor of the third degree if it is so designated in

this title or if a person convicted thereof may be sentenced to a term of

imprisonment, the maximum of which is not more than one year.”                  18

Pa.C.S. § 106(b)(8).             Here, Kearns’s 12-month probationary period

exceeded the one-year limit. See Commonwealth v. Lee, 947 A.2d 199

(Pa. Super. 2008) (finding the length of the four-year sentence was illegal,

in that, although the offense was graded as a first degree misdemeanor, 18

Pa.C.S. § 5511(a)(2.1)(ii) provided for a maximum term of imprisonment of

two years).18    Accordingly, we are constrained to vacate the judgment of

sentence and remand this matter for re-sentencing as to the length of the

probationary period.

      Judgment of sentence vacated.                 Case remanded for resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2015


                       _______________________
(Footnote Continued)


18
    The trial court deferred to this Court on the issue.            See Trial Court
Opinion, 6/2/2014, at 34.



                                           - 32 -